Citation Nr: 0006703	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968, February 1975 to February 1978, and November 
1978 to November 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1998 from the Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  On a VA audiological examination in December 1997, the 
average puretone thresholds were 54 decibels for the right 
ear and 29 decibels for the left ear.  Speech recognition was 
84 percent correct for the right ear and 88 percent correct 
for the left ear.  The veteran has level II hearing loss in 
his left ear and level II loss in his right ear.


CONCLUSION OF LAW

The schedular criteria for a rating evaluation greater than 
zero percent for bilateral hearing loss disability have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.85, 4.86, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  A claim that a disorder 
has become more severe is well grounded where the disorder 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992). The Board further 
finds that all relevant facts have been properly developed, 
and that the duty to assist the veteran, mandated by § 
5107(a), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994).

The severity of hearing loss is ascertained, for VA rating 
purposes, by the application of criteria set forth at 38 
C.F.R. § 4.85 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (hereinafter Schedule).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity, through level XI for profound deafness. 38 C.F.R. § 
4.85 (1999), Tables VI, VII, Diagnostic Codes 6100 to 6110.

Additionally, the United States Court of Appeals for Veterans 
Appeals (Court) has noted that hearing loss disability 
evaluations are assigned "by a mechanical application of the 
rating schedule to the numerical designation assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

The VA has changed the regulations pertaining to the 
evaluation of hearing loss since the arrival of the veteran's 
appeal at the Board. These changes became effective June 10, 
1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of the VA. 
64 FR 25202, May 11, 1999, to be codified at 38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.  
Therefore, the Board is able to evaluate this claim under the 
new regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

A review of the record shows that a VA audiological 
examination conducted in March 1993 showed bilateral 
sensorineural hearing loss.  In August 1993, the RO granted 
service connection for the bilateral hearing loss and 
assigned a noncompensable rating, which has remained in 
effect.

The veteran was seen at a VA outpatient clinic for various 
disorders from 1996 to 1998 to include hearing loss.  A 
September 1997 VA audiological examination revealed findings 
which were interpreted showing moderate high frequency 
hearing loss sensorineural hearing loss in the left ear and 
mild to profound mixed hearing loss in the right ear.  In 
October 1997 progressive hearing loss was reported. 

A VA audiological examination was conducted in December 1997.  
The medical history indicated that the veteran's main 
complaint was bilateral hearing loss. He felt he had the most 
difficulty understanding speech in group noise, and on 
television, especially when the voices are on the right side.  
The veteran was in the Vietnam conflict for one year where he 
was involved heavily with infantry while in combat.  He was 
also exposed to excessive noise of a motor pool for three 
years where he was exposed to M-113 anti-personnel carriers.  

VA audiological examination showed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
65
65
LEFT
20
15
15
40
45

The puretone thresholds average for the right ear was 
reported as "55" decibels.  The correct average 54 
decibels.  The average for the left ear was 29 decibels.  
This report also shows that the speech recognition was 84 
percent correct in the right ear and 88 percent correct in 
the left ear.  The diagnosis of the audiometric examination 
indicated a mild to moderately severe conductive hearing loss 
from 500 hertz through 2,000 hertz and a moderately severe 
hearing loss at 4,000 hertz with a mixed component in the 
right ear.  He showed a mild to moderate high frequency 
sensorineural loss in the left ear.

By mechanical application of the criteria in Table VI of 
38 C.F.R. § 4.85, the degree of hearing loss disability in 
the veteran's right ear is classified as Level II, and the 
degree of hearing loss disability in the left ear is 
classified as Level II.  Therefore, under Table VII of 
38 C.F.R. § 4.85, a zero percent evaluation must be assigned 
under diagnostic code 6100.  

The Board is aware that the veteran is competent to allege 
that he is worse or that a higher evaluation should be 
assigned.  While the veteran is qualified to report his 
symptoms, he is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

However, the medical evidence demonstrates that his condition 
is more consistent with an evaluation rated as zero percent 
disabling.  Taking into consideration all of the available 
medical evidence and the mechanical application of the 
criteria set forth in the Schedule, it is the finding of the 
Board that an evaluation greater than zero percent rating is 
not warranted.  The preponderance of the evidence is against 
the veteran's claim, and there is no doubt to be resolved.

The veteran indicates that he uses hearing aids.  The need 
for hearing aids, while a point for consideration, does not 
establish that the hearing loss is sufficient to warrant a 
compensable rating.  The evaluations derived from this 
Schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1999).  
Accordingly, it is the Board's judgment that an increased 
rating for the bilateral hearing loss is not warranted.

In rendering this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the evidence does not reflect the degree of 
impairment resulting from the bilateral hearing loss more 
nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999). Additionally, 
the evidence is not in equipoise as to warrant the 
consideration of the benefit of the doubt rule. 38 C.F.R. § 
4.3 (1999).


ORDER

Entitlement to an increased rating evaluation for bilateral 
hearing loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

